April 29, 2021

VIA ECF
The Honorable Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:      United States v. Bignon, 18 CR 783 (JMF)

Dear Judge Furman:

With the consent of the government, I write to seek an adjournment of about 30 days of
the next conference in the above-referenced supervised release matter, currently
scheduled for May 3, 2021. The parties are actively engaged in discussions to resolve the
matter and will use the additional time to complete those discussions.

Thank you.


Respectfully submitted,

/s/Julia Gatto
Julia L. Gatto
Assistant Federal Defender
(212) 417-8750

cc:      all parties (via ECF)


      Application granted. The conference is hereby ADJOURNED to June 14, 2021, at 3:00 p.m.
      The Clerk of Court is directed to terminate Doc. #71. SO ORDERED.




                                          April 29, 2021
